         Case 1:19-cv-08876-JSR Document 72 Filed 02/11/20 Page 1 of 4



February 11, 2020

The Honorable Jed S. Rakoff
Room 1340, United States Courthouse
500 Pearl Street
New York, NY 10007

       RE:     Plaintiffs’ motion to compel production of documents in State of New York, et al.
               v. U.S. Immigration & Customs Enforcement, et al., 19-cv-8876 (JSR).

Dear Judge Rakoff,

         Plaintiffs file this letter in support of their motion to compel production of documents
responsive to their discovery requests. Federal law requires ICE to prepare a “certification of
compliance” with restrictions on disclosing a noncitizen’s identifying information when that
noncitizen was the subject of an immigration enforcement action at certain locations, including at
a domestic violence shelter, rape crisis center, or a courthouse (when appearing in connection
with specified proceedings). 8 U.S.C. § 1229(e). Because Defendants relied on § 1229(e) to
support a number of factual and legal arguments in their motion to dismiss, and because the
statutorily-required § 1229(e) certifications would contain evidence of ICE enforcement actions
in state courthouses, Plaintiffs seek these records from Defendants in discovery. Defendants
object and categorically refuse to produce any responsive records. Because the § 1229(e)
certifications sought by Plaintiffs’ discovery request are relevant to the claims and defenses in
this action, and because Defendants are not prohibited from disclosing those certifications, the
Court should grant this motion to compel.

        1. Plaintiffs served their First Request for Production of Documents to Defendants on
January 3, 2020. Request No. 8 sought “[a]ll certifications of compliance of arrests in New York
State courthouses pursuant to 8 U.S.C. § 1229(e) and related documents for such arrests,
including but not limited to the Notice [to Appear], attached statement showing the provisions of
8 U.S.C. § 1367 have been complied with, and arrest records.”

       On February 3, Defendants responded to Plaintiffs’ requests. In response to Request No.
8, Defendants responded as follows:

       Defendants object to Request No. 8 because the documents sought by this
       Request are not relevant to the claim at issue. Defendants further object to
       Request No. 8 as they are not permitted to provide this information pursuant to
       statute – specifically the Government is prohibited by statute and regulation from
       disclosing information relating to specific aliens, if those aliens have concurrently
       filed an application for one or more of the following: for Temporary Protected
       Status (“TPS”) under 8 U.S.C. § 1254a; a “U-visa” under 8 U.S.C.
       § 1101(a)(15)(U) (a grant of temporary lawful resident status to alien victims of a
       crime who assist in the investigation or prosecution of that crime); a “T-visa”
       under 8 U.S.C. § 1101(a)(15)(T) (a grant of temporary lawful resident status to
       alien victims of a “severe form of human trafficking”); relief pursuant to the
       Violence Against Women Act (“VAWA”), 8 U.S.C. § 1101(a)(51) (relief for


                                                 1
          Case 1:19-cv-08876-JSR Document 72 Filed 02/11/20 Page 2 of 4



       aliens who are victims of domestic violence perpetrated by a U.S. citizen or an
       LPR); or asylum, 8 U.S.C. § 1158. The confidentiality provisions of those
       statutes prohibit DHS from disclosing such aliens’ names and other information to
       counsel in this case. . . . Accordingly, Defendants are not producing any
       documents in response to Request No. 8.

Defs.’ Responses & Objections to Pls.’ First Request for Production of Documents (citations
omitted).

        2. Defendants’ first objection—that this request seeks information that is not relevant to
Plaintiffs’ constitutional claim—should be rejected. Rule 26 permits discovery “regarding any
nonprivileged matter that is relevant to any party’s claim or defense . . . .” Fed. R. Civ. P.
26(b)(1). “Discovery should ordinarily be allowed under the concept of relevancy unless it is
clear that the information sought has no possible bearing on claims and defenses of the parties.”
6 Moore’s Federal Practice § 26.42[1] & n.4 (citing cases). Records documenting ICE’s
compliance with the § 1229(e) certification requirement are relevant to this action for several
reasons.

         Plaintiffs have alleged a dramatic increase in immigration enforcement actions in and
around state courthouses since 2017. Compl. ¶¶ 6-7, 52, 58 (ECF No. 1). Defendants have
contested that allegation. See Tr. of Jan. 31, 2020 Conference 8 (Defendants’ Counsel: “I don’t
know that ICE would agree that there has been an increase in arrests.”). To the extent ICE is
required by § 1229(e) to certify compliance with certain obligations in connection with
immigration arrests in courthouses, those certifications would provide evidence relevant to
Plaintiffs’ claims that courthouse arrests have increased. Indeed, this Court noted in denying
Defendants’ motion to dismiss that “the extent to which enforcement of the Directive actually
differs from enforcement of the 2014 policy is a question of fact to be answered over the course
of this litigation.” New York v. U.S. Immigration & Customs Enf’t, No. 19-cv-8876, 2019 WL
6906274, at *7 n.6 (S.D.N.Y. Dec. 19, 2019). Plaintiffs’ Request No. 8 plainly seeks evidence
that would bear on the factual question the Court identified.

         Plaintiffs’ request for § 1229(e) certifications also seeks relevant evidence because
Defendants themselves specifically put § 1229(e) in issue in this litigation. In support of their
motion to dismiss, Defendants not only contended that “§ 1229(e) specifically contemplates
arrests at ‘courthouses,’” Defs.’ Mem. Supp. Mot. to Dismiss 8 (ECF No. 26); but also
referenced the certifications officers are required to submit, id. at 23. Defendants also relied on
§ 1229(e) to support their jurisdictional argument that “civil arrests outside courthouses existed
long before the Directive was issued.” Defs.’ Reply 5 (citing § 1229(e)) (ECF No. 38); see also
Defs.’ Supp. Reply 2, 9 (ECF No. 42). Having placed ICE’s practices under § 1229(e) in issue
in this litigation, Defendants cannot now claim that discovery regarding those practices is
irrelevant.

         3. Defendants’ remaining objection—that they are prohibited by law from responding to
Plaintiffs’ discovery request—should also be rejected. Plaintiffs of course agree that 8 U.S.C.
§ 1367(a)(2) prohibits disclosure “of any information which relates to an alien who is the
beneficiary of” certain forms of immigration relief, including T- and U-Visas, and that because
of that limitation, personally-identifying information contained within some § 1229(e)


                                                 2
          Case 1:19-cv-08876-JSR Document 72 Filed 02/11/20 Page 3 of 4



certifications is protected from disclosure. But that protection does not justify Defendants’
categorical refusal to respond at all to Plaintiffs’ discovery request, because Defendants have
never contended the § 1229(e) certifications themselves—as distinct from personally-identifying
information about specific noncitizens contained within those certifications—are prohibited from
disclosure by § 1367(a)(2). Nothing in the statute so provides, and Rule 34(b)(2)(C) requires
that where responsive materials are being withheld on the basis of an objection, the “objection to
part of a request must specify the part and permit inspection of the rest.” Fed. R. Civ. P.
34(b)(2)(C). Plaintiffs expressly advised Defendants during the parties’ meet-and-confer
discussions after February 3 that Plaintiffs would not oppose redaction of all identifying
information and any related information that could be used to reverse-engineer a noncitizens’
identity—as permitted by the Protective Order issued by the Court on February 3 (ECF No.
68)—but Defendants still declined to produce any response whatsoever to Request No. 8.

        Moreover, Defendants’ argument that § 1367(a)(2) applies to every single § 1229(e)
certification in the agency’s possession is overbroad, because the statute itself provides that the
§ 1367(a)(2) limitation “ends when the application for relief is denied and all opportunities for
appeal of the denial have been exhausted.” 8 U.S.C. § 1367(a). Defendants have not contended
that every responsive § 1229(e) certification in ICE’s possession relates to a noncitizen whose
application for relief was granted, and Plaintiffs’ request would therefore reach responsive
records not protected by § 1367(a)(2) at all.

        4. The only objections identified in Defendants’ response to Plaintiffs’ Request No. 8, as
quoted above, were relevance and the statutory limitations on disclosure. Defendants did not
raise any other objections to responding to this request in their written response served on
February 3. Any new objections that Defendants may raise in response to this motion to compel
should therefore be rejected as waived. Fed. R. Civ. P. 26(b)(5)(A), 34(b)(2)(B).

       Plaintiffs respectfully ask that the Court order Defendants to respond to Plaintiffs’
discovery request, redacting any personally-identifying information protected by the
§ 1367(a)(2) limitation on disclosure.

                                      Respectfully submitted,

                                      LETITIA JAMES
                                      Attorney General of the State of New York

                                      By: /s/ Matthew Colangelo
                                      Matthew Colangelo
                                        Chief Counsel for Federal Initiatives
                                      Morenike Fajana, Special Counsel
                                      Fiona Kaye, Assistant Attorney General
                                      Daniela Nogueira,* Assistant Attorney General
                                      28 Liberty Street, 19th Floor
                                      New York, NY 10005
                                      Phone: (212) 416-6057
                                      matthew.colangelo@ag.ny.gov



                                                 3
         Case 1:19-cv-08876-JSR Document 72 Filed 02/11/20 Page 4 of 4



                                   Attorneys for the State of New York

                                   ERIC GONZALEZ
                                   District Attorney of Kings County (Brooklyn)

                                   By: /s/ Jill Harris
                                   Jill Harris, Chief of Policy and Strategy
                                   Kings County District Attorney’s Office
                                   350 Jay Street
                                   Brooklyn, New York 11201
                                   Phone: (718) 250-3156
                                   harrisj1@BrooklynDA.org

                                   Attorney for the District Attorney of Kings County
                                   (Brooklyn)


*S.D.N.Y. application for admission pending.




                                               4
